    Case 19-20458-MBK            Doc 31      Filed 01/22/20 Entered 01/23/20 13:34:25         Desc Main
                                            Document      Page 1 of 2



       UNITED STATES BANKRUPTCY
       COURT DISTRICT OF NEW JERSEY
                                                                       Order Filed on January 22, 2020
       Caption in Compliance with D.N.J. LBR 9004-1(b)                 by Clerk
       Jonathan Schwalb, Esq.                                          U.S. Bankruptcy Court
                                                                       District of New Jersey
       Friedman Vartolo LLP
       85 Broad Street, Suite 501
       New York, New York 10004
       Attorney for SN Servicing Corporation as servicer
       for U.S. Bank Trust National Association, as
       Trustee for the Tiki Series III Trust
       P: (212) 471-5100
       Bankruptcy@FriedmanVartolo.com
                                                                  Judge: Michael B. Kaplan
                                                                  Chapter 13
                                                                  Case No.: 19-20458
       _________________________________________

      IN RE:

      Keri L. Bauer

      Debtor(s)



                       ORDER RESOLVING OBJECTION TO MODIFIED PLAN

             The consent order set forth on the following pages, numbered two (2) through three (3),
     is hereby ORDERED.




DATED: January 22, 2020
Case 19-20458-MBK        Doc 31     Filed 01/22/20 Entered 01/23/20 13:34:25            Desc Main
                                   Document      Page 2 of 2



       THIS MATTER having been brought before the Court by Joan Sirkis Warren, Esq.,

attorney for the Debtor, Keri L. Bauer (“Debtor”), upon the filing of a Modified Plan, SN

Servicing Corporation as servicer for U.S. Bank Trust National Association, as Trustee for the

Tiki Series III Trust, (“Secured Creditor”), by and through its attorneys, Friedman Vartolo, LLP,

having filed an Objection to the Modified Plan, and the parties having subsequently resolved

their differences; and the Court noting the consent of the parties to the form, substance and entry

of the within Order; and for good cause shown;


IT IS HEREBY ORDERED as follows:

   1. Debtor must close on the sale of the Collateral by May 1, 2020.

   2. Debtor acknowledges that the monthly post-petition mortgage payment is subject to
      change in accordance with the terms of the note and mortgage. Furthermore, regular
      monthly mortgage payments shall continue to be tendered outside the plan while the sale
      is pending. Beginning January 1, 2020, Debtor must make monthly payments of
      $4,720.02 to the Secured Creditor pending the sale.

   3. If the Debtors fail to make the monthly payments within thirty (30) days of the date the
      payments are due, or fail to close on the sale of the collateral by May 1, 2020, then the
      Secured Creditor may obtain an Order Vacating the Automatic Stay as to the Collateral by
      filing, with the Bankruptcy Court, Certification specifying the Debtors’ failure to comply
      with this Order. At the time the Certification is filed with the court, a copy of the
      Certification shall be sent to the Chapter 13 Trustee, the Debtors, and the Debtors’
      Attorney.

   4. Additionally, if the sale is not approved by May 1, 2020, Secured Creditor will promptly
      notify the Trustee, with copy to Debtor’s attorney, and within thirty (30) days of such
      notification, the Debtor shall file one of the following:

           a. A Modified Plan to cure the arrearage claim and any subsequent arrears to
              Secured Creditor; or a
           b. Modified Plan to surrender the property subject to said claim; or a
           c. Notice to Convert to Chapter 7; or a
           d. Notice to Dismiss the Case.

   5. This Order shall be incorporated in and become part of any Order Confirming Plan in the
      herein matter.
